           Case 1:21-cv-01241-JLT Document 6 Filed 08/19/21 Page 1 of 1



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES YANG,                                      ) Case No.: 1:21-cv-1241 JLT
                                                      )
12                 Plaintiff,                         ) ORDER VACATING THE SCHEDULING
                                                      ) ORDER DATED AUGUST 18, 2021
13          v.                                        )
                                                      )
14   KILOLO KIJAKAZI,                                 )
     Acting Commissioner of Social Security,          )
15                                                    )
                   Defendant.                         )
16                                                    )
                                                      )
17
18          Plaintiff seeks judicial review of the administrative decision denying his application for Social
19   Security benefits. (See Doc. 1.) Pursuant to General Order No. 615, all actions seeking such review
20   are stayed due to limitations caused by the COVID-19 pandemic and the Commissioner’s inability to
21   prepare a certified administrative record. Accordingly, the Court ORDERS:
22          1.     The Scheduling Order dated August 18, 2021 (Doc. 5) is VACATED; and
23          2.     The action shall remain stayed, pending further order of the Court.
24
25   IT IS SO ORDERED.
26      Dated:    August 19, 2021                              _ /s/ Jennifer L. Thurston
27                                                CHIEF UNITED STATES MAGISTRATE JUDGE

28
